DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-4, 6-10, and 13-20 under 35 U.S.C. 103 as being unpatentable over LEYKAMM et al. (DE102009031479A1; translation; as cited in IDS), as cited in the previous office action, has been withdrawn in light of amendment.
The rejection of claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LEYKAMM et al. (DE102009031479A1; as cited in IDS) in view of BELLAFORE et al. (US 7,074,295 B2; as cited in IDS), as cited in the previous office action, has been withdrawn in light of amendment.

Claim Rejections - 35 USC § 112
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an infeed unit configured to feed bottles to be labeled”; “a label feeder configured to feed the film label”; “an LED adhesive applicator configured to apply an LED curable adhesive”;  “LED lamp configured to cure the LED curable adhesive”; “output unit configured to deliver label article”; “apparatus is configured to label bottles”; “a shrink tunnel configured to shrink the film label”; “a bottle feed unit configured to feed bottles”; “a label feed unit configured to feed film labels”’ “an LED applicator configured to apply LED curable adhesive”; “a label wrapping unit configured to wrap the film labels”; “an LED station configured to expose the LED curable adhesive”; “apparatus is configured to apply the LED curable adhesive”; “the LED adhesive applicator to configured to apply the LED curable adhesive”; “LED station configured to expose the LED curable adhesive” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over LEYKAMM et al. (DE102009031479A1; translation; as cited in IDS; as previously cited) in view of BELLAFORE et al. (US 7,074,295 B2; as cited in IDS; as previously cited) and optionally of HILL, IV et al. (US 6,514,373 B1; newly cited).
With respect to claim 1, LEYKAMM et al. disclose an apparatus for labeling a bottle with a film label (a device for applying label strips to containers; p.2, paragraph 0007), the apparatus comprising: an infeed unit configured to feed bottles to be labeled (a transport device which transports the containers; p.2, paragraph 0007); a label feeder configured to feed the film label (a label dispensing device which introduces a first region of the shrinkable label strips to the containers; p.2, paragraph 0008); an LED adhesive applicator configured to apply an LED-curable adhesive on the film label (a first application device which applies a radiation curable adhesive for bonding at least a first region of the label strip; p.2, paragraph 0008; …the use of UV light-emitting diode (LED); p.5, paragraph 0018; …using UV LED lamps; p.6, paragraph 0023); a mechanism to deliver label strips of the film label to wrap the bottles, wherein each label strip has a leading edge and a trailing edge, wherein upon wrapping a bottle the leading and trailing edges of the label strips of the film label overlap, and wherein at least portion of the LED-curable adhesive are disposed in the overlap between the leading and trailing edges (a second region of the label strip against the first region, the label strip; paragraph 0009; … the first application the adhesive applied, which adheres the two end portions of the label strips; paragraph 0016;…a pressing device for pressing a second region of the label strip against the first region, the label strip, wherein the radiation device is arranged such that it irradiates the adhesive which serves to secure the second area of the label strip to the label strip; paragraph 0009 between two end portions 10a and 10b is an adhesive layer 25 which is curable by means of UV radiation; paragraph 0053; figure 2); an LED station comprising at least one LED lamp configured to cure the LED-curable adhesive disposed in the overlap between the leading and trailing edge (…the second part of the label strip is not only pressed on, but also, in particular, in the same aggregate, the cured adhesive is cured by means of radiation device; paragraph 0011; the radiation device preferably has at least one light-emitting diode; paragraph 0019…the radiation devices or UV lamps are provided here…; paragraph 0055; radiation devices in LED version; paragraph 0057; …LED UV lamps; paragraph 0023).
Although it is silent as to the apparatus comprising an output unit configured to deliver the labeled articles, one of ordinary skilled in the art would have readily appreciated to recognize that it is inherent that there is output unit to deliver the final product and/or one would understood to provide an output unit to deliver the labeled articles as a final product to one’s desired location for next step (i.e. packaging, etc).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of invention to employ the apparatus of LEYKAMM et al. with the output unit to deliver the labeled articles as claimed as an well-known means to deliver the labeled article as a final product to one’s desired location. 
Also, although LEYKAMM et al. disclose that when using a UV LED with a power of 8 watts/cm^2 and an irradiation time in range of 0.5 seconds is sufficient to cause the adhesive to cure (translation; description p.6, paragraphs 0022-0023); preferably, the exposure of the adhesive and the pressing of the second portion takes place within ta time window of less than 2 seconds, preferably less than 1 second, preferably less than 0.5 seconds (p.8, paragraph 0032) it is silent as to the apparatus wherein the apparatus is configured to label bottles sequentially at a rate of at least 500 bottles per minute as claimed.
BELLAFORE et al. disclose a method and apparatus for applying labels to containers employing an adhesive curable by radiation with ultraviolet light (column 4, lines 57-62); wherein the lamps 54A and 54C of the cure station each employs an iron-doped metal halide bulb that emits UV radiation in the wavelength range of 350-450 nanometers to effect a primary curing action in the interior region of the adhesive layer and the lamp 54B employs a mercury vapor bulb that emits UV radiation in the wavelength range of 250-350 nanometers to effect a primary curing action at the exposed surface of the adhesive.  If desired, additional lamps can be employed to increase the power output, thereby permitting the equipment to operate at higher speed (column 9, lines 15-30).  The lamps 54A and 54B each provide a 600 watt per inch output, which provides sufficient intensity to cure both the interior and surface regions of the adhesive layer at film throughput speeds greater than 500 bottles per minute when clear plastic labels are being applied to the container (column 9, lines 60-64) (figure 1).
Optionally, HILL, IV et al. (newly cited) discloses that the specific power output required depends, among other factors, upon the cure rate of the specific UV curable adhesive employed and the speed of operation of the labeling equipment.  The degree of cure of the adhesive is most effectively controlled by controlling the total amount of radiation of appropriate wavelength that is delivered to the adhesive.  The factors effecting the total amount of radiation of appropriate wavelength delivered to the adhesive are 1) residence time of the adhesive in the light, 2) wavelength match between the adhesive and the light source, 3) distance from the light source to the adhesive, 4) intensity of the light source and 5) use of filters, absorbers or attenuators (column 7, lines 3-14).
*Note here that one of ordinary skilled in the art would have readily appreciated to recognize that when someone skilled in the art desiring higher output would have found it obvious to add more lamps/greater intensity with higher throughput rate as taught by BELLAFORE, et al. and optionally of HILL, IV et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the output of UV LED lamp (LED lamp that gives off UV) of LEYKAMM et al. as modified with one’s desired power (higher intensity) to cure the adhesive at speed greater than 500 bottles/minute (as claimed) as taught by BELLAFORE et al. and optionally of HILL, IV et al.  to effect requisite speeds (higher output) used in labeling art.  
**Also, note here that one of ordinary skilled in the art would have readily appreciated to recognize that one would use the same/similar amount of energy input to achieve the same throughput bottles.  In other words, when using more intense lamps to attain the higher speed/throughput (as claimed) would result in using the same/similar amount of energy per bottle.  Again, although the reference LEYKAMM et al. disclose of using low energy consumption and low heat generation to produce lower output (throughput bottles/min), when one would use higher energy to produce higher output as taught by BELLAFORE et al. and optionally of HILL, IV et al. it is obvious that the energy used per bottle in producing higher output would be the same energy used per bottle in producing lower output.

With respect to claim 2, LEYKAMM et al. as modified by BELLAFORE et al. and optionally of HILL, IV et al. disclose the apparatus as discussed with respect to claim 1 above.  Also, LEYKAMM et al. disclose the apparatus further comprising a shrink tunnel configured to shrink the film label over the bottle (…a device for applying label strips to container having a device of the type described above and a shrink device downstream of these devices, which shrinks the label strip to the container…a separate shrink tunnel; paragraph 0027).
With respect to claim 3, LEYKAMM et al. as modified by BELLAFORE et al. and optionally of HILL, IV et al. disclose the apparatus as discussed with respect to claim 1 above.  Also, LEYKAMM et al. disclose the apparatus wherein the at least one LED lamp emits light at a wavelength of between 385 nm to 405 nm (…radiation device preferably has at least one light-emitting diode; paragraph 0019; …high power UV diodes are used as irradiation devices and can be used for UV exposure.  Such UV light-emitting diodes have a particularly high luminous efficacy, especially in the wavelength range between 370 and 470 nm; paragraph 0018).
With respect to claim 4, LEYKAMM et al. as modified by BELLAFORE et al. and optionally of HILL, IV et al. disclose the apparatus as discussed with respect to claim 1 above.  Also, LEYKAMM et al. disclose the apparatus wherein the LED lamp is configured to expose the LED-curable adhesive to LED light *for 10 milliseconds or less (…using UV LED with (LED UV lamps; paragraph 0023) with power of 8 watts/cm2 and an irradiation time of 0.5 seconds is sufficient to cause the adhesive to cure…; paragraphs 0022-0023).
*note here that in apparatus claim, the material worked upon gives a little and/or no patentable weight.  In this case, LED lamp is capable of being irradiated to as claimed LED curable adhesive for one’s desired amount of time.  Again, curing of the adhesive is not only a function of 10 milliseconds or less exposure but also of the type of adhesive used and the adhesive is not part of the apparatus.  In other words, the amount of time the adhesive is exposed to the UV LED lamp depended on the adhesive that is curing quickly and not the intensity of the light.  Thus, the time as claimed to cure the adhesive is not part of the apparatus claim.  Also, “curing” does not require complete full curing of the adhesive.
With respect to claim 6, LEYKAMM et al. as modified by BELLAFORE et al. and optionally of HILL, IV et al. disclose the apparatus as discussed above with respect to claim 1.  Also, LEYKAMM et al. disclose the apparatus wherein the LED lamp is configured to expose the LED-curable adhesive at **a temperature below 70 degrees Celsius.
**Note here that in apparatus claim, the material worked upon gives a little and/or no patentable weight. In this case, LED lamp is capable of being exposed to as claimed LED curable adhesive for one’s desired temperature. Again, curing of the adhesive is not only a function of temperature exposure but also of the type of adhesive used and the adhesive is not part of the apparatus.
With respect to claim 7, LEYKAMM et al. as modified by BELLAFORE et al. and optionally of HILL, IV et al. disclose the apparatus as discussed above with respect to claim 1.  Also, LEYKAMM et al. disclose the apparatus wherein the LED adhesive applicator is configured to apply the LED-curable adhesive proximate to only one of the leading edge or the trailing edge (…by means of the first application device, the adhesive is applied, which adheres either the two end portions of the label strips or else (paragraph 0016).
With respect to claim 8, LEYKAMM et al. as modified by BELLAFORE et al. and optionally of HILL, IV et al. disclose the apparatus as discussed above with respect to claim 1.  Also, LEYKAMM et al. disclose the apparatus wherein the LED station comprises only one LED lamp (…the device has at least one light guide for guiding the radiation from the radiation device to the container.  Thus, it would be possible, for example, that only one radiation source (with higher intensity of power as modified by BELLAFORE et al. and optionally of HILL, IV et al. is provided; paragraph 0025; LEYKAMM et al.).
With respect to claim 9, LEYKAMM et al. as modified by BELLAFORE et al. and optionally of HILL, IV et al. disclose the apparatus as discussed above with respect to claim 1.  Also, LEYKAMM et al. disclose the apparatus wherein the LED lamp is configured to cure the LED-curable adhesive by exposing the LED-curable adhesive to LED light *for 2 milliseconds to 6 milliseconds (…using UV LED with (LED UV lamps; paragraph 0023) with power of 8 watts/cm2 and an irradiation time of 0.5 seconds is sufficient to cause the adhesive to cure…; paragraphs 0022-0023).
*note here that in apparatus claim, the material worked upon gives a little and/or no patentable weight.  In this case, LED lamp is capable of being irradiated to as claimed LED curable adhesive for one’s desired amount of time.  Again, curing of the adhesive is not only a function of 10 milliseconds or less exposure but also of the type of adhesive used and the adhesive is not part of the apparatus.  In other words, the amount of time the adhesive is exposed to the UV LED lamp depended on the adhesive that is curing quickly and not the intensity of the light.  Thus, the time as claimed to cure the adhesive is not part of the apparatus claim.  Also, “curing” does not require complete full curing of the adhesive.
With respect to claim 10, LEYKAMM et al. disclose an apparatus for labeling a bottle with a film label (a device for applying label strips to containers; p.2, paragraph 0007), the apparatus comprising: a bottle feed unit configured to feed bottles (a transport device which transports the containers; p.2, paragraph 0007; …when the pressure element touches the bottle wall; paragraph 0055); a label feed unit configured to feed film label (a label dispensing device which introduces a first region of the shrinkable label strips to the containers; p.2, paragraph 0008); an LED applicator configured to apply an LED-curable adhesive to film labels received from the label feed unit (a first application device which applies a radiation curable adhesive for bonding at least a first region of the label strip; p.2, paragraph 0008; …the use of UV light-emitting diode (LED); p.5, paragraph 0018; …using UV LED lamps; p.6, paragraph 0023); a label wrapping unit configured to wrap the film labels around the bottles received from the bottle feed unit (the device has a rotating device in order to rotate the containers about their own axis; paragraph 0011; a second region of the label strip against the first region, the label strip; paragraph 0009; … the first application the adhesive applied, which adheres the two end portions of the label strips; paragraph 0016;…a pressing device for pressing a second region of the label strip against the first region, the label strip, wherein the radiation device is arranged such that it irradiates the adhesive which serves to secure the second area of the label strip to the label strip; paragraph 0009 between two end portions 10a and 10b is an adhesive layer 25 which is curable by means of UV radiation; paragraph 0053; figure 2); an LED station configured to expose the LED-curable adhesive to LED light for *10milliseconds or less at **a temperature below 70 degrees Celsius (…the second part of the label strip is not only pressed on, but also, in particular, in the same aggregate, the cured adhesive is cured by means of radiation device; paragraph 0011; the radiation device preferably has at least one light-emitting diode; paragraph 0019…the radiation devices or UV lamps are provided here…; paragraph 0055; radiation devices in LED version; paragraph 0057; …LED UV lamps; paragraph 0023).
*note here that in apparatus claim, the material worked upon gives a little and/or no patentable weight.  In this case, LED lamp is capable of being irradiated to as claimed LED curable adhesive for one’s desired amount of time.  Again, curing of the adhesive is not only a function of 10 milliseconds or less exposure but also of the type of adhesive used and the adhesive is not part of the apparatus.  In other words, the amount of time the adhesive is exposed to the UV LED lamp depended on the adhesive that is curing quickly and not the intensity of the light.  Thus, the time as claimed to cure the adhesive is not part of the apparatus claim.  Also, “curing” does not require complete full curing of the adhesive.
**Note here that in apparatus claim, the material worked upon gives a little and/or no patentable weight. In this case, LED lamp is capable of being exposed to as claimed LED curable adhesive for one’s desired temperature. Again, curing of the adhesive is not only a function of temperature exposure but also of the type of adhesive used and the adhesive is not part of the apparatus.
With respect to claim 12, LEYKAMM et al. disclose the apparatus as discussed with respect to claim 10 above.  Although LEYKAMM et al. disclose that when using a UV LED with a power of 8 watts/cm^2 and an irradiation time in range of 0.5 seconds is sufficient to cause the adhesive to cure (translation; description p.6, paragraphs 0022-0023); preferably, the exposure of the adhesive and the pressing of the second portion takes place within ta time window of less than 2 seconds, preferably less than 1 second, preferably less than 0.5 seconds (p.8, paragraph 0032), it is silent as to the apparatus wherein the apparatus is configured apply an LED-curable adhesive to film labels and wrap the film labels around the bottles at a rate of 500 bottles per minute to 720 bottles per minute as claimed in claim 12.
BELLAFORE et al. disclose a method and apparatus for applying labels to containers employing an adhesive curable by radiation with ultraviolet light (column 4, lines 57-62); wherein the lamps 54A and 54C of the cure station each employs an iron-doped metal halide bulb that emits UV radiation in the wavelength range of 350-450 nanometers to effect a primary curing action in the interior region of the adhesive layer and the lamp 54B employs a mercury vapor bulb that emits UV radiation in the wavelength range of 250-350 nanometers to effect a primary curing action at the exposed surface of the adhesive.  If desired, additional lamps can be employed to increase the power output, thereby permitting the equipment to operate at higher speed (column 9, lines 15-30).  The lamps 54A and 54B each provide a 600 watt per inch output, which provides sufficient intensity to cure both the interior and surface regions of the adhesive layer at film throughput speeds greater than 500 bottles per minute when clear plastic labels are being applied to the container (column 9, lines 60-64) (figure 1).
Optionally, HILL, IV et al. (newly cited) discloses that the specific power output required depends, among other factors, upon the cure rate of the specific UV curable adhesive employed and the speed of operation of the labeling equipment.  The degree of cure of the adhesive is most effectively controlled by controlling the total amount of radiation of appropriate wavelength that is delivered to the adhesive.  The factors effecting the total amount of radiation of appropriate wavelength delivered to the adhesive are 1) residence time of the adhesive in the light, 2) wavelength match between the adhesive and the light source, 3) distance from the light source to the adhesive, 4) intensity of the light source and 5) use of filters, absorbers or attenuators (column 7, lines 3-14).
*Note here that one of ordinary skilled in the art would have readily appreciated to recognize that when someone skilled in the art desiring higher output would have found it obvious to add more lamps/greater intensity with higher throughput rate as taught by BELLAFORE, et al. and optionally of HILL, IV et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the output of UV LED lamp (LED lamp that gives off UV) of LEYKAMM et al. with one’s desired power (higher intensity) to cure the adhesive at speed greater than 500 bottles/minute (at least 500 bottles per minute to 720 bottles per minute as claimed) as taught by BELLAFORE et al. and optionally of HILL, IV et al.  to effect requisite speeds (higher output) used in labeling art.  
**Also, note here that one of ordinary skilled in the art would have readily appreciated to recognize that one would use the same/similar amount of energy input to achieve the same throughput bottles.  In other words, when using more intense lamps to attain the higher speed/throughput (as claimed) would result in using the same/similar amount of energy per bottle.  Again, although the reference LEYKAMM et al. disclose of using low energy consumption and low heat generation to produce lower output (throughput bottles/min), when one would use higher energy to produce higher output as taught by BELLAFORE et al. and optionally of HILL, IV et al. it is obvious that the energy used per bottle in producing higher output would be the same energy used per bottle in producing lower output.

With respect to claim 13, LEYKAMM et al. disclose the apparatus as discussed above with respect to claim 10.  Also, LEYKAMM et al. disclose the apparatus wherein the LED adhesive applicator is configured to apply the LED-curable adhesive proximate to only one of the leading edge or the trailing edge (…by means of the first application device, the adhesive is applied, which adheres either the two end portions of the label strips or else (paragraph 0016).
With respect to claim 14, LEYKAMM et al. disclose the apparatus as discussed above with respect to claim 10.  Also, LEYKAMM et al. disclose the apparatus wherein the label wrapping unit wraps the film label around the bottle, the adhesive is disposed in an overlap between the leading edge and the trailing edge (a second region of the label strip against the first region, the label strip; paragraph 0009; … the first application the adhesive applied, which adheres the two end portions of the label strips; paragraph 0016;…a pressing device for pressing a second region of the label strip against the first region, the label strip, wherein the radiation device is arranged such that it irradiates the adhesive which serves to secure the second area of the label strip to the label strip; paragraph 0009 between two end portions 10a and 10b is an adhesive layer 25 which is curable by means of UV radiation; paragraph 0053; figure 2).
With respect to claim 15, LEYKAMM et al. disclose the apparatus as discussed above with respect to claim 10.  Also, LEYKAMM et al. disclose the apparatus wherein the LED station comprises at least one LED lamp configured to deliver the LED light (the radiation devices or UV lamps are provided here per machine division; paragraph 0055).
With respect to claim 16, LEYKAMM et al. disclose the apparatus as discussed above with respect to claim 10.  Also, LEYKAMM et al. disclose the apparatus wherein the LED station comprises only one LED lamp (…the device has at least one light guide for guiding the radiation from the radiation device to the container.  Thus, it would be possible, for example, that only one radiation source is provided; paragraph 0025).
With respect to claim 17, LEYKAMM et al. disclose the apparatus as discussed above with respect to claim 10.  Also, LEYKAMM et al. disclose the apparatus wherein the LED station is configured to expose the LED-curable adhesive to LED light *for 2 milliseconds to 6 milliseconds (…using UV LED with (LED UV lamps; paragraph 0023) with power of 8 watts/cm2 and an irradiation time of 0.5 seconds is sufficient to cause the adhesive to cure…; paragraphs 0022-0023).
*note here that in apparatus claim, the material worked upon gives a little and/or no patentable weight.  In this case, LED lamp is capable of being irradiated to as claimed LED curable adhesive for one’s desired amount of time.  Again, curing of the adhesive is not only a function of 10 milliseconds or less exposure but also of the type of adhesive used and the adhesive is not part of the apparatus.  In other words, the amount of time the adhesive is exposed to the UV LED lamp depended on the adhesive that is curing quickly and not the intensity of the light.  Thus, the time as claimed to cure the adhesive is not part of the apparatus claim.  Also, “curing” does not require complete full curing of the adhesive.
With respect to claim 18, LEYKAMM et al. disclose the apparatus as discussed with respect to claim 10 above.  Also, LEYKAMM et al. disclose the apparatus further comprising a shrink tunnel configured to shrink the film label over the bottle (…a device for applying label strips to container having a device of the type described above and a shrink device downstream of these devices, which shrinks the label strip to the container…a separate shrink tunnel; paragraph 0027; …bottle wall; paragraph 0055).
With respect to claim 19, LEYKAMM et al. disclose the apparatus as discussed with respect to claim 10 above.  Also, LEYKAMM et al. disclose the apparatus further configured to apply LED-curable adhesive to the bottles (a first application device which applies a radiation curable adhesive for bonding at least a first region of the label strip; p.2, paragraph 0008; …the use of UV light-emitting diode (LED); p.5, paragraph 0018; …using UV LED lamps; p.6, paragraph 0023; …bottle wall; paragraph 0055).
With respect to claim 20, LEYKAMM et al. disclose the apparatus as discussed with respect to claim 10 above.  Also, LEYKAMM et al. disclose the apparatus wherein the LED station is configured to simultaneously cure the LED-curable adhesive on the bottles and the LED-curable adhesive on the film label (…the applicator applies to the adhesive to the first area of the label strip, but it would also be possible for the applicator to apply the adhesive to the container; paragraph 0010; …the second part of the label strip is not only pressed on, but also, in particular, in the same aggregate, the cured adhesive is cured by means of radiation device; paragraph 0011; the radiation device preferably has at least one light-emitting diode; paragraph 0019…the radiation devices or UV lamps are provided here…; paragraph 0055; radiation devices in LED version; paragraph 0057; …LED UV lamps; paragraph 0023).
With respect to claim 21, LEYKAMM et al. as modified by BELLAFORE et al. and optionally of HILL, IV et al. disclose the apparatus as discussed above with respect to claim 1.   Also, LEYKAMM et al. disclose the apparatus wherein the LED station is separate from the LED adhesive applicator and the label wrapping unit (see fig. 1 depicts label adhesive applicator 6 and wrapping unit 68 being separated from the LED station 5).
With respect to claim 22, LEYKAMM et al. as modified by BELLAFORE et al. and optionally of HILL, IV et al. disclose the apparatus as discussed above with respect to claim 1.   Also, LEYKAMM et al. disclose the apparatus wherein the LED station is configured to simultaneously cure the LED-curable adhesive on the bottles and the LED-curable adhesive on the film label (…the applicator applies to the adhesive to the first area of the label strip, but it would also be possible for the applicator to apply the adhesive to the container; paragraph 0010; …the second part of the label strip is not only pressed on, but also, in particular, in the same aggregate, the cured adhesive is cured by means of radiation device; paragraph 0011; the radiation device preferably has at least one light-emitting diode; paragraph 0019…the radiation devices or UV lamps are provided here…; paragraph 0055; radiation devices in LED version; paragraph 0057; …LED UV lamps; paragraph 0023).


Response to Arguments
Applicant's arguments filed on 4/22/2022 have been fully considered but they are not persuasive.  In regards to argument on p.6-7 that LEYKAMM discloses that the UV LED system offers advantages of very low energy consumption and very low heat generation (i.e. 8 watts per square cm or about 52 watts per square inch) whereas BELLAFORE discloses that at least two 600 watt per inch bulbs are needed to provide the desired power to cure the adhesive at speeds greater than 500 bottles/min for clear plastic labels (i.e. requires at least two bulbs) and that one would not increase the number of lamps in LEYKAMM which would eliminate the explicit advantage of LEYKAMM’s very low energy consumption, the examiner asserts here that one of ordinary skilled in the art would have readily appreciated to recognize that when someone skilled in the art desiring higher output would have found it obvious to add more lamps/greater intensity with higher throughput rate as taught by BELLAFORE, et al. and optionally of HILL, IV et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the output of UV LED lamp (LED lamp that gives off UV) of LEYKAMM et al. as modified with one’s desired power (higher intensity) to cure the adhesive at speed greater than 500 bottles/minute (as claimed) as taught by BELLAFORE et al. and optionally of HILL, IV et al.  to effect requisite speeds (higher output) used in labeling art.  
Also, the examiner asserts here that ordinary skilled in the art would have readily appreciated to recognize that one would use the same/similar amount of energy input to achieve the same throughput bottles.  In other words, when using more intense lamps to attain the higher speed/throughput (as claimed) would result in using the same/similar amount of energy per bottle.  Again, although the reference LEYKAMM et al. disclose of using low energy consumption and low heat generation to produce lower output (throughput bottles/min), when one would use higher energy to produce higher output as taught by BELLAFORE et al. and optionally of HILL, IV et al. it is obvious that the energy used per bottle in producing higher output would be the same energy used per bottle in producing lower output. Thus, although the higher energy is used to produce higher output, it still uses low energy per bottles since it produces higher output.
In regards to argument on p.7-8 that one would not have increased the rate without any disclosure about how LEYKAMM could be scaled up while also maintaining the advantages of very low energy consumption and very low heat generation, the examiner asserts here that optionally cited HILL, IV et al. (newly cited) discloses that the specific power output required depends, among other factors, upon the cure rate of the specific UV curable adhesive employed and the speed of operation of the labeling equipment.  In other words, it suggests that one would have understood how to modify the rate or production and tune in the radiation output to attain it.  Thus, one would have understood how to upscale the process.
Also, in regards to the argument of declaration that a person skilled in the art modifying the LEYKAMM’s production rate would have encountered significant challenges in more than quadrupling the rate of production, the examiner asserts here that the declaration is drawing conclusions and making generalizations about upscaling the operation without any evidence as to what the actual problems with increasing the productivity are.  In other words, making generalization without evidence to backup the conclusion is not persuasive.
In regards to argument on p.8-10 that curing the LED-curable adhesive at a temperature below 70 degrees Celsius is not an inherent effect of LEYKAMM”s of “very low heat generation”, the examiner asserts here that in apparatus claim, the material worked upon gives a little and/or no patentable weight. In this case, LED lamp is capable of being exposed to as claimed LED curable adhesive for one’s desired temperature. Again, curing of the adhesive is not only a function of temperature exposure but also of the type of adhesive used and the adhesive is not part of the apparatus.
In regards to argument on p.10-11 that LEYKAMM fails to disclose or suggest as claimed LED station configured to expose the LED curable adhesive to LED light for 10 milliseconds or less at a temperature below 70 degrees Celsius, the examiner asserts here again that in apparatus claim, the material worked upon gives a little and/or no patentable weight.  In this case, LED lamp is capable of being irradiated to as claimed LED curable adhesive for one’s desired amount of time.  Again, curing of the adhesive is not only a function of 10 milliseconds or less exposure but also of the type of adhesive used and the adhesive is not part of the apparatus.  In other words, the amount of time the adhesive is exposed to the UV LED lamp depended on the adhesive that is curing quickly and not the intensity of the light.  Thus, the time as claimed to cure the adhesive is not part of the apparatus claim.  Also, “curing” does not require complete full curing of the adhesive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
5/17/2022